By the Court,

Cowen, J.
The words were proved importing direct criminal connection between the plaintiff and a man who visited her in the character of a suitor. The plaintiff’s connections forbade her visits to their houses ; she appears to have been thus ejected from the house of her uncle, John Williams, while there on a visit, by reason of the report, not to mention other like instances. Moore v. Meagher, 1 Taunt. 39, in the exchequer chamber, is in point. The very decision was that the plaintiff being cut off from the hospitality of her friends, is such legal damage as will sustain an action on the charge of incontinency. And see Starkie on slander, 266.
The motion must be denied.